Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chester Lee Barnes, Jr., appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barnes, Nos. 5:07-cr-00351-BO-1; 5:12-cv-00052-BO (E.D.N.C. Oct. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.